Barrett, J.
Mr. Fleming is mistaken in supposing that he can put an end to the examination by denying, under oath, the defendant’s ownership of the goods in question. If he had so certified, the plaintiff would still have been entitled to an examination on proof of the falsity of the certificate; and the present moving affidavits would have sufficed for such an order. The argument is, that if the false certificate be sustained by a false oath, then the examination can proceed no further, and the only remedy is by indictment. This is not a correct view of the statute, especially as Mr. Fleming places his denial upon a construction of letters and documents. He must produce the papers and let them speak for themselves. He was also guilty of contempt in refusing to answer a line of *9questions, which (I must be permitted to call) his apparent trifling necessitated, and which were within the discretion of the referee. • He must produce the papers, and an attachment must issue unless he pay $10 costs of this motion, and answer the questions propounded, and such others as the referee may deem proper.